Case 20-21595-GLT        Doc 486     Filed 05/06/21 Entered 05/06/21 15:39:53             Desc Main
                                    Document      Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re:                                             :       Case No. 20-21595-GLT

 MAJESTIC HILLS, LLC,                               :       Chapter 11

             Debtor.                                :       Related Docket Nos. 332, 334, 455
 __________________________________                         and 456

 NVR, INC., NORTH STRABANE                          :
 TOWNSHIP, and MAJESTIC HILLS, LLC
                                                        :
                Movants,
                                                        :
          vs.
                                                        :
                No Respondent.

    JOINT MOTION OF NVR, INC., NORTH STRABANE TOWNSHIP, AND THE
  DEBTOR TO RESCHEDULE HEARING ON DEBTOR’S OBJECTIONS TO CLAIMS
                          [Dkt. Nos. 332 and 334]

          NVR, Inc. d/b/a Ryan Homes (“NVR”), North Strabane Township (“Township”), and

 Majestic Hills, LLC (“Majestic”, and together with NVR and the Township, collectively,

 “Movants”), by and through their undersigned counsel, respectfully move this Court to reschedule

 the hearing on the Debtor’s Objections to Claims filed against NVR [Dkt. No. 332] and the

 Township [Dkt. No. 334] (collectively, the “Objections to Claims”). In support of this Motion,

 Movants state as follows:

          1.    The debtor Majestic Hills, LLC (“Debtor”) commenced this case on May 21, 2020

 (the “Petition Date”), by filing a voluntary petition for relief under chapter 11 of title 11 of the

 United States Code (the “Bankruptcy Code”).

          2.    On January 13, 2021, the Debtor filed its Objections to Claims [Dkt. Nos. 332 and

 334].

          3.    On April 8, 2021, Movants filed their respective Responses to the Objections to
Case 20-21595-GLT       Doc 486     Filed 05/06/21 Entered 05/06/21 15:39:53            Desc Main
                                   Document      Page 2 of 4



 Claims [Dkt. Nos. 455 and 456] (collectively, the “Responses”).

        4.     Pursuant to the Court’s Order Setting Case Management Deadlines [Dkt. No. 452],

 a hearing is scheduled on the Objections to Claims and the Responses for May 7, 2021.

        5.     On May 4, 2021, the Debtor filed its Amended Chapter 11 Liquidating Plan [Dkt.

 No. 477] (“Amended Plan”), Summary of Plan [Dkt. No. 478], and Disclosure Statement to

 Accompany Amended Chapter 11 Liquidating Plan [Dkt. No. 479] (“Disclosure Statement”).

        6.     Subsequently, the Court has scheduled a hearing on the approval of the Disclosure

 Statement for June 10, 2021.

        7.     Counsel for the parties met, conferred, and agreed to continue the hearing currently

 scheduled for May 7, 2021.

        8.     Accordingly, in the interest of judicial economy and conserving estate assets,

 Movants respectfully request to reschedule the hearing on the Objections to Claims and the

 Responses until June 24, 2021 or another date as the Court determines.

        9.     Counsel for the debtor consents to the continuance.

        WHEREFORE, the Movants respectfully request this Court continue and reschedule the

 hearing on the Objection to Claims and Responses to June 24, 2021 or another date as the Court

 determines.




                                                2
Case 20-21595-GLT     Doc 486    Filed 05/06/21 Entered 05/06/21 15:39:53        Desc Main
                                Document      Page 3 of 4



 Dated: May 6, 2021                            Respectfully Submitted,

                                               /s/ Kathleen A. Gallagher
                                               Kathleen A. Gallagher
                                               Pa. I.D. No. 39750
                                               Russell D. Giancola
                                               Pa. I.D. No. 200058
                                               PORTER WRIGHT MORRIS &
                                               ARTHUR LLP
                                               6 PPG Place, Third Floor
                                               Pittsburgh, PH 15222
                                               (412) 235-4500
                                               kgallagher@porterwright.com
                                               rgiancola@porterwright.com

                                               and

                                               Nathaniel R. Sinn
                                               Ohio I.D. No. 0088467
                                               PORTER WRIGHT MORRIS &
                                               ARTHUR LLP
                                               950 Main Avenue, Suite 500
                                               Cleveland, OH 44113
                                               (216) 443-2549
                                               nsinn@porterwright.com

                                               Counsel for NVR, Inc., d/b/a Ryan Homes
                                               and North Strabane Township

                                               AND

                                               BY: /s/ Donald R. Calaiaro
                                               Donald R. Calaiaro, Esquire
                                               PA I.D. #27538
                                               dcalaiaro@c-vlaw.com
                                               CALAIARO VALENCIK
                                               938 Penn Avenue, Suite 501
                                               Pittsburgh, PA 15222-3708
                                               (412) 232-0930

                                               Counsel for the Debtor, Majestic Hills, LLC




                                           3
Case 20-21595-GLT       Doc 486    Filed 05/06/21 Entered 05/06/21 15:39:53          Desc Main
                                  Document      Page 4 of 4



                                CERTIFICATE OF SERVICE

        I, Kathleen A. Gallagher, hereby certify that the foregoing document was served upon all
 counsel of record via the Court’s CM/ECF electronic filing system.


 Date: May 6, 2021                          /s/ Kathleen A. Gallagher
                                            Kathleen A. Gallagher




                                               4
